Appeal and cross appeal from an order of the Supreme Court, Niagara County (Ralph A. Boniello, III, J.), entered May 26, 2011. The order found Joseph White to have breached his fiduciary duty.
It is hereby ordered that said appeal and cross appeal are unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]).
Present — Smith, J.P, Peradotto, Lindley, Sconiers and Valentino, JJ.